 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees "under circumstances which reasonably ap-proximate equality."We agree with the recommendation of the Regional Director.The Board has repeatedly held that where an employer ad-dresses its employees shortly before an election on companytime and property, and does not afford the union the opportunity,when requested, to address the employees under the sameconditions, it is such an interference with the rights of the em-ployees to self-organization, as to warrant setting the electionaside.2ORDERIT IS HEREBY ORDERED that the electionheldon November7, 1952, among the Employer's employees, be, and it hereby is,set aside; andIT IS FURTHER ORDERED that this proceeding be remandedto the Regional Director for the Region in which this case washeard for the purpose of conducting a new election at such timeas he believes the circumstances permit a free choice of abargaining representative.2BernardinBottleCap Company, Inc., 97 NLRB 1559; Gastonia Weaving Company, 103NLRB 1137.CHRYSLER CORPORATION, JET ENGINE PLANTandLOCAL547, INTERNATIONAL UNION OF OPERATINGENGINEERS,AFL, PetitionerCHRYSLER CORPORATION, JET ENGINE PLANTandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT &AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW -CIO, PetitionerCHRYSLER CORPORATION, JET ENGINE PLANTandINTER-NATIONAL BROTHERHOOD OF FIREMEN AND OILERS,LOCAL 32, AFL,Petitioner.Cases Nos.7-RC-2003, 7-RC-2012, and 7-RC-2045. May 1, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitionsduly filed,consolidated hearingswere held beforeEmil L. Farkas andHerman Corenman,hearing officers i The hearing officers'rulingsmade at the-iOn January 12 and 13, 1953,a hearing was held in Cases Nos.2003 and 2012 on thepetitionsofLocal 547, International Union of Operating Engineers,AFL, herein calledOperating Engineers,and International Union, United Automobile,Aircraft & AgriculturalImplement Workers of America,UAW-CIO,herein calledUAW-CIO. OnFebruary 5, 1953,pursuant to a petition filed by the International Brotherhood of Firemen and Oilers, Local32,AFL, herein called Firemen and Oilers,the Board ordered that the record be reopenedand that a further consolidated hearing be held on all three petitions.The reopened hearingwas held on February 17 and 18, 1953.104 NLRB No. 87. CHRYSLER CORPORATION, JET ENGINE PLANT607hearings are free from prejudicialerrorand are herebyaffirmed. 2Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powersin connectionwiththis casetoa three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employerisengaged in commercewithin themeaning of the Act.2.The labororganizationsinvolved claimto representcertain employees of the Employer.3.Questions affecting commerce exist concerning the rep-resentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Operating Engineers seeks to represent a unit ofall the Employer's powerhouse employees including both thehourly paid employees and the salariedsteam engineers.The Firemen and Oilers desires to represent a unit of allthe craft maintenance employees.' In the alternativeit requests10 separate units for as many craft groups employed in themaintenance department. The UAW-CIO would represent aproduction and maintenance unit, including the hourly paidpowerhouse employees and all the maintenance groups desiredby the Firemen and Oilers. The Employer contends that,except for the powerhouse unit desired by the OperatingEngineers, the other petitions have been prematurely filedand should be dismissed.As the employees in the powerhouse group sought to berepresented by the Operating Engineers are separately locatedand supervised, do not interchange with the other employees,and are engaged in the customary work of their classification,we shall permit them to express their desiresin a separateelection.' The Employer and the UAW-CIO assert that thesalariedsteam engineersshoula not be included in a unitwith the other powerhouse employees who are hourly rated.They further contend that the salariedsteam engineers shouldbe represented separately frbm all other employees. We findno merit in this contention. The mode of paymentalone is nota sufficient ground for separating the salariedsteam engineersfrom the other powerhouse employees.s As theseengineershave no supervisory powers, and the record does not indicateany other reason for their separationfrom the other employeesin the powerhouse where they are employed, we shall includethem in the powerhouse voting group.At the hearing motions and cross-motions were made by all the parties to dismiss thepetitions filed herein.For reasons appearing in paragraphs numbered 4 and 5,all motionsto dismissare hereby denied.3The Firemen and Oilers in its petition sought to include the powerhouse employees in itsrequestedmaintenance unit. At the hearing it amended its unit request to seek hourly paidpowerhouse employees in a unit separate from the maintenance employees.We affirm thehearing officer's ruling refusing this union's request to seek or participate in an electionin a separate powerhouse voting group for the reason that it made no showing of interestamong these employees.4GoodyearEngineeringCorporation, 100 NRLB 971.5 International Harvester Co., 85 NLRB 1175. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the maintenance unit requested by the Fire-men and Oilers, the record indicates that in general this isa _multicraftmaintenance group6 such as the Board has foundmay constitute a separate unit if they so desire, in the absenceof a controlling bargaining history.? We shall therefore permitthemaintenance employees to vote in a separate voting group.We shall direct separate elections among the followinggroups of employees at the Employer's plant near Detroit,Michigan, excluding from each group all office clericalemployees, professional employees, guards, and all supervisorsas defined in the Act.Group (a), all powerhouse employees, including steam engi-neers; group (t)),allmaintenance employees; and group (c), allproduction employees.If a majority of the employees in group (a) or (b) vote for thelabor organization seeking to represent such groups separately,they will be taken to have indicated their desire to constitutea separate unit, and the Regional Director conducting theelection is instructed to issue a certificate of representativesto such labor organization or organizations for such unit orunits,which the Board under such circumstances finds to beappropriate for purposes of collective bargaining.In the event a majority of the employees in voting group (a)or (b) vote for the UAW-CIO, they will be taken to haveindicated their desire to be represented by such union, andifamajority of the employees in voting- group (c) also votefor this labor organization, the Regional Director is instructedto issue a certification of representatives to such labororganization for the broader unit, including therein the em-ployees in all voting groups wherein a majority has voted forsuch labor organization, which unit the Board under suchcircumstances finds to be appropriate for the purposes ofcollective bargaining.5.As set forth above, the Employer contends that, exceptfor the petition for the powerhouse unit, the other petitionsherein have been prematurely filed and should be dismissed.On June 29, 1951, the Employer agreed to build for the NavyDepartment a jet engine plant at a location near Detroit,Michigan, and to equip it with appropriate machinery. At aboutthe same time the Employer also agreed to manufacture forthe Navy Department its J-48 jet aircraft engine. Before theplantwas completed and before all its machinery had beeninstalled,on July 15, 1952, the Navy Department canceledthe contract for the manufacture of this engine because it hadbecome obsolete. However, it directed the Employer to proceedwith the completion of the plant and the installation of machineryasoriginally planned, except such machines as had beenespecially designed for the manufacture of the J-48 engine.6 The crafts Included in this group are electricians,vehicle maintenance mechanics.pipefitters,millwrights,carpenters,painters,sheet-metal workers, and welders, all ofwhom are in the plant engineering division, and tool and die makers and machine repairmenwho are in the master mechanics division.7 Goodyear Engineering Corporation, supra. CHRYSLER CORPORATION. JET ENGINE PLANT609The Employer then obtained permission from the NavyDepartment temporarily to use the plant for work on smallercontracts, subject to the right of the Navy Department tointerrupt such work in the event of complete mobilization.Pursuant to this arrangement, the Employer had obtained 5subcontracts for aircraft parts by the time the first hearingin these caseswas held. At that time 2,463 machines, out of3,943 ordered, had been delivered to the plant, of which 851had been put in place, though on many of the machines thatwere installed some work, such as adjustment of wiring, hadyet to be done before they would be ready for operation. Onlyabout 240 machines, however, were required for the perform-ance of then existing subcontracts.At the time of the first hearing in these cases, the Employerhad a total of 267 production and maintenance employeesconsisting of 13 production workers, 107 tool, die, and main-tenance employees, and 147 other nonproduction employees.The Employer asserted that by the end of February 1953 itwould have 92 production employees and 361 maintenanceemployees, or a total of 453. It also estimated that by the endofMarch 1953 it would have 227 production employees and429 maintenance employees, or a total of 656. The Employerfurther estimated that by the end of June 1953 it would have789 hourly rated production and maintenance employees.At the time of the second hearing, on February 17 and 18,1953, the Employer had obtained 2 additional contracts, andemployed 22 production employees, 147 employees in tool,die,andmaintenance classifications, and 174 other non-production employees. The only modification in its estimatesthat the Employer made at the time of the second hearingconsisted of a small reduction in the number of employees itanticipated by the end of June 1953. Under revised estimates itexpected to have 747 employees by then.8At the original hearing the Employer's witness conceded thatby the end of March 1953 the labor force would be fairlyrepresentative of the number expected to be employed in June1953, and that the extent of the Employer's force after that datewas largely speculative.On the basis of the Employer's estimates, and as, in anyevent, the ultimate anticipated further increase in employeecomplement is speculative and dependent upon the type ornumber of contracts for work in this plant that the Employermay receive, we conclude that a representative force ispresently employed, and that no sufficient reason exists todefer elections in the voting groups above described.[Text of Direction of Elections omitted from publication inthis volume.]8This figure is broken down as follows:Production employees. 269; tool, die,and othermaintenance employees,214; and other nonproduction employees 264.